Citation Nr: 1317089	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus, including as secondary to exposure to herbicides (the dioxin in Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.

This appeal to Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran does not have verified service in Vietnam, meaning in country, either on the landmass or inland waterways or involving duty or visitation or elsewhere in any location that it has been acknowledged that Agent Orange was stored, sprayed or otherwise used.

2.  His Type II Diabetes Mellitus initially manifested many years after his military service, well more than one year after the conclusion of his service, and has not been shown by competent and credible evidence to be related to any event, injury or disease during his service.


CONCLUSION OF LAW

His Type II Diabetes Mellitus was not incurred in or aggravated by his military service and may not be presumed to have been, including on the premise that it is the result of exposure to Agent Orange in or around Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

To this end, VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) ; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim:  1) Veteran status, 2) existence of a disability, 3) a relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The Veteran has received this required notice.  In a June 2009 letter, the RO notified him of the information and evidence needed to substantiate his claim of entitlement to service connection, including the division of responsibilities between him and VA in obtaining the necessary supporting evidence.

VA also has made reasonable efforts to assist him in obtaining evidence necessary to substantiate this claim.  His service treatment records (STRs) and military personnel records are in his claims file, and VA has obtained all pertinent or identified post-service records that could be obtained.


He was not afforded a VA examination since a medical opinion is not necessary to decide this claim.  Although he has a diagnosis of diabetes mellitus, so confirmation he has this claimed disability, the evidence indicates he was not exposed to herbicides during his military service.  That claimed precipitating event, since not shown to actually have occurred, thus cannot be the reason he now has diabetes.  There simply is no competent and credible evidence indicating there is a nexus or etiological link between his military service - especially his claimed exposure to Agent Orange since not shown to have occurred - and this eventual diagnosis, which did not happen until many years after his service had ended, indeed, well beyond even the one-year presumptive period following the conclusion of his service otherwise allowing for the presumption this condition was incurred during his service.  Type II Diabetes Mellitus is subject to two presumptions, the one provided by 38 C.F.R. § 3.309(a) and the other by § 3.309(e).  But there is not the required evidence concerning either to warrant the scheduling of a VA compensation examination for a medical opinion.  His mere belief that this condition is the result of herbicide exposure is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion, as this would circumvent the craftily tailored language of the statutes and regulations governing when examinations and opinions should be obtained.  VA is not required to schedule an examination for a medical opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (indicating that, generally, VA is not obligated to provide an examination for a medical nexus opinion based on unsubstantiated lay statements alone).

In disability compensation (service-connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Court has stated that the third element of McLendon establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology capable of lay observation.  Id.

So when determining whether a VA examination and medical opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, though, there is no such indication, even in the most minimal sense, only instead at most what amounts to pure speculation.  Thus, a VA compensation examination for a medical opinion is not needed to fairly decide this claim.

Legal Criteria and Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  But to establish entitlement to service connection based on a showing of continuity of symptomatology since service, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes Mellitus is one of the conditions identified in 38 C.F.R. § 3.309(a) as chronic, per se, so subject to this continuity of symptomatology pleading and proof alternative.


As already alluded to, there also are two ways the Veteran may establish his entitlement to service connection for Type 2 Diabetes Mellitus on an alternative presumptive basis.  Certain enumerated diseases, including diabetes mellitus, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101,1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The second presumption involves Veterans who were exposed to herbicides, such as Agent Orange, during service.  The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Type 2 Diabetes Mellitus is one of the diseases associated with herbicide exposure for purposes of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, the condition may manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  

The Federal Circuit Court issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525), affirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from the ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit Court in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

What constitutes "inland waterways" is not defined in VA regulations; however, the VA Adjudication and Procedure Manual ("Manual") provides interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  Manual, M21-1MR, Part 4, Subpart. II, ch. 2, sec. C(10)(k) (December 16, 2011).  However, "blue water" service is expressly excluded since the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  These are considered to be part of the offshore waters of Vietnam, in part, because of their deep-water anchorage capabilities.  The Manual does note an exception regarding Veterans who served as a coxswain aboard the ship and reported going ashore during anchorage.  Id. 

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

So, to summarize, entitlement to service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


In ascertaining the competency of lay evidence, lay persons are competent to provide opinions on some medical issues; their competency depends entirely on the specific disability at issue.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Specifically, lay evidence has been found to be competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra; see also Jandreau, supra; Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  However, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, he prevails.  See Gilbert, supra.  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 


Turning now to the facts and circumstances of this particular case.

The Veteran's STRs do not contain any complaints, findings, or diagnoses of diabetes mellitus.  He served on active duty from August 1962 to September 1966.

The evidence of record does not specify when he was first diagnosed with diabetes.  At best, a November 2008 VA treatment record notes that Dr. S. had started treating the Veteran for diabetes in October 2008 or thereabouts.  So, as he has not offered any additional evidence on this matter, the Board presumes his diabetes was first diagnosed in or around October 2008.  This is well after his military service had ended and well beyond the one-year presumptive period following the conclusion of his service, which had expired in September 1967, allowing for the presumption under § 3.309(a) that his diabetes was incurred during his service.

Notwithstanding the diagnosis date, he is shown by competent and credible evidence to at least have this claimed disability.  So resolution of this claim instead turns on whether his diabetes is the result of his military service and, in particular, his alleged exposure to Agent Orange in and around Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In associating his diabetes with his military service, the Veteran claims that it is attributable to his service on the USS Ticonderoga "off the coast of Vietnam."  See the November 2008 informal claim.  Even though he realizes that he is "considered blue water Navy," he filed the claim.  Id.  Moreover, the RO confirmed in a telephone call with him in October 2009 that, by virtue of his military occupational specialty (MOS) of airplane mechanic, he is alleging exposure to Agent Orange solely by servicing the planes on board the Ticonderoga.  "He said he never set foot on land in Vietnam and his ship never traveled in an inland waterway."  See the October 2009 Report of General Information.  

To nonetheless investigate the claim, the RO also made an appropriate request to the U.S. Army and Joint Services Records Research Center (JSRRC), which responded in a May 2009 letter that there is no evidence that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Between the JSRRC's finding and the Veteran's admission, there is no official record to invoke the presumption of herbicide exposure.

The holding in Haas recognized that the bright-line division of what constituted "blue water" versus "brown water" service aboard a ship off the coast of Vietnam likely would have the unfortunate result of including certain Veterans in the class presumed to have been exposed to Agent Orange while at the same time excluding others to their detriment.  But the Haas holding made clear that VA's interpretation of its regulations was not arbitrary or capricious, so permissible to make this critical distinction.

Since the Veteran is not shown to or alleged to have stepped foot on Vietnam soil and he was not within the inland waterways of Vietnam while serving on a ship, the presumption of herbicide exposure is inapplicable and, therefore, there is no presumption that his diabetes mellitus is related to herbicide exposure.

The other potential presumption available is also not applicable in this case since his diabetes mellitus was not diagnosed or manifested to a compensable degree during the one-year presumptive period following his separation from service, meaning by September 1967.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Instead, as discussed above, his diabetes was not first diagnosed until over 40 years after he had separated from military service.  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease (diabetes mellitus) in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  Here, even once diagnosed, there is no competent and credible evidence relating his diabetes to his military service, including especially to exposure to herbicides.

Although the Board must deny service connection for Type II Diabetes Mellitus on a presumptive basis, the Veteran may prove service connection directly.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  But as there is no evidence in his STRs suggesting he had diabetes during or immediately after his service, including during the one-year presumptive period following the conclusion of his service, there is no basis for concluding this condition was directly incurred in service.  Indeed, the record indicates he did not have a diabetes diagnosis until around October 2008, so the Board finds that the evidence preponderates against a finding that his diabetes incepted during his service or was aggravated by his service.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable and that the claim resultantly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

The claim of entitlement to service connection for Type 2 Diabetes Mellitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


